Judge RAWLINSON.
I respectfully dissent. Harold Carter (“Carter”) failed to meet the standards set forth in Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), to establish ineffective assistance of counsel. Although Carter specified several claimed deficiencies of trial counsel, he submitted no records, affidavits or other documentary support for his claim. At oral argument, Carter’s appellate counsel conceded the inadequacy of Carter’s showing. We require petitioners *630claiming ineffective assistance of counsel to affirmatively demonstrate prejudice. Cooper v. Calderon, 255 F.3d 1104, 1109 (9th Cir.2001). Carter demonstrably failed to do so. Accordingly, I would affirm the district court’s dismissal of Carter’s petition.